DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 17-20 is/are objected to because of the following informalities:
Claim 17, Ln. 2 recites “to form a seal with the patient's nares” which should read “to form the seal with the patient's nares” following after claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the rear strap portion" in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the claim will instead be read as dependent on claim 15, which provides the proper antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 9,737,678. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within the overall requirements of patent claim 1, the instant claim merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claims 2-7 vs. patent claims 2-7, respectively
Instant claim 8 vs. patent claim 1 – “the mouth portion is selectively removable from the mask system” implies a separate forming
Instant claim 9 vs. patent claim 1 – “the mouth portion is selectively removable from the mask system”
Instant claims 10-20 vs. patent claims 8-18, respectively
Claim(s) 1, 3-5, 8-13, and 17-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 6, and 13 of U.S. Patent No. 10,974,010. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within the overall requirements of patent claim 1, the instant claim merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claim 3 vs. patent claim 1
Instant claim 4 vs. patent claim 1
Instant claim 5 vs. patent claim 1
Instant claim 8 vs. patent claim 1 – “detached from the mouth mask” implies a separate forming
Instant claim 9 vs. patent claim 1 – “detached from the mouth mask”
Instant claim 10 vs. patent claim 13
Instant claim 11 vs. patent claim 1
Instant claim 12 vs. patent claim 1
Instant claim 13 vs. patent claim 2
Instant claim 17 vs. patent claim 1
Instant claim 18 vs. patent claim 1 or 6
Claim(s) 1-5, 7-12, and 17-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 29-33 of U.S. Patent No. 10,744,290 in view of Davidson et al. (U.S. Pub. 2006/0237017). All limitations of instant claim 1 are found within the overall requirements of patent claim 27 with the exception of an opening in the mouth portion (i.e. “mouth seal” of patent claim 27) to selectively receive pressurized, breathable gas. Davidson teaches a mask system wherein a mouth seal (Fig. 1a #14; ¶0064) includes an opening (either Fig. 1a connection point on #38 to #35, same as where #48 placed in Fig. 2a or Figs. 1e-1h & 2c communication hole between #12 and #14) adapted to selectively receive pressurized, breathable gas (¶¶0062, 0067). Davidson teaches an opening in a mouth portion as providing the benefit of either allowing direct entry of pressurized gas into the mouth portion or allowing communication of pressurized gas into the mouth portion from a nasal portion (¶¶0062, 0067). It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in patent claim 29 an opening in the mouth portion (i.e. “mouth seal” of patent claim 27) to selectively receive pressurized, breathable gas in order to provide the benefit of either allowing direct entry of pressurized gas into the mouth portion or allowing communication of pressurized gas into the mouth portion from the nares portion in view of Davidson. A further mapping of dependent claims is as follows:
Instant claim 2 vs. patent claim 30
Instant claim 3 vs. requirements of patent claim 27 or claim 31
Instant claim 4 vs. Davidson (Figs. 1b & 2c)
Instant claim 5 vs. Davidson (Fig. 2c)
Instant claim 7 vs. Davidson (¶0065)
Instant claim 8 vs. Davidson (Fig. 1a)
Instant claim 9 vs. Davidson (Fig. 1a)
Instant claim 10 vs. Davidson (¶0064)
Instant claim 11 vs. patent claims 32-33
Instant claim 12 vs. patent claim 33
Instant claim 17-18 vs. requirements of patent claim 27

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-4, 6, 8-9, 11-12, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Remmers et al. (U.S. Pub. 2009/0133696).
Regarding claim 1, Remmers discloses a mask system (e.g. Figs. 8-9; ¶¶0041-0044) for delivery of respiratory therapy to a patient (¶0043), comprising: a nares portion (Figs. 8-9 #70; ¶0041) adapted to form a seal with the patient's nares (¶0042); a mouth portion (Figs. 8-9 #50; ¶0041) including a mouth chamber (Figs. 8-9 interior of #50) and a mouth sealing portion (¶0042 – “mouth seal”) adapted to form a seal with the patient's mouth, the mouth chamber including an opening (Figs. 8-9 where #52 receives #54) adapted to selectively receive pressurized, breathable gas (¶0043); and an inlet conduit (Figs. 8-9 #72, 74; ¶0041) connected to at least one of the nares portion and the mouth portion to deliver the pressurized, breathable gas, wherein the mask system is adapted to selectively utilize the nares portion and/or the mouth portion in a first mode utilizing both the nares portion and the mouth portion (shown in Figs. 8-9; ¶0043), and in a second mode utilizing the nares portion and not utilizing the mouth portion (¶0043 – “the nasal interface 70 may be used without the oral interface 50”; e.g. as shown in Figs. 10-11). The phrasing “not utilizing” is not defined in the claim in any particular context and thus various possible considerations of the mouth portion not being utilized may be readable on the claim.
Regarding claim 3, Remmers discloses the inlet conduit is connectable to the nares portion to deliver the pressurized, breathable gas to the nares of the patient (Figs. 8-9).
Regarding claim 4, Remmers discloses when in use in the first mode, the opening in the mouth chamber is connectable to the inlet conduit to deliver the pressurized, breathable gas to the patient's mouth (Figs. 8-9).
Regarding claim 6, Remmers discloses a double elbow connector (Figs. 8-9 #72, 74, 76, 78 provide a double elbow relative to an upstream conduit) adapted to connect the inlet conduit to both the nares portion and the mouth portion for use of the mask system in the first mode.
Regarding claim 8, Remmers discloses the nares portion and the mouth chamber are formed separately from one another and then connected to one another (¶0043). Remmers discloses that the oral interface 50 may be used without the nasal interface 70 and the nasal interface 70 may be used without the oral interface 50 which implies they do not together form a unitary, integral structure.
Regarding claim 9, Remmers discloses the nares portion and the mouth portion are selectively connectable and disconnectable from one another (¶0043). Pneumatic and mechanical disconnection between the nasal interface 70 and the oral interface 50 may be performed as they are disclosed as useable without each other (¶0043). The claim does not require a direct engagement between the nares portion and the mouth portion.
Regarding claim 11, Remmers discloses at least one of the nares portion and the mouth portion includes headgear connectors adapted to connect to headgear (Fig. 8 straps attached to both nasal interface 70 and oral interface 50).
Regarding claim 12, Remmers discloses both of the nares portion and the mouth portion include headgear connectors to connect to the headgear (Fig. 8 straps attached to both nasal interface 70 and oral interface 50).
Regarding claim 17, Remmers discloses the nares portion includes a nares sealing portion adapted to form the seal with the patient's nares in use (¶0042).
Regarding claim 18, Remmers discloses the nares sealing portion comprises one of 
Regarding claim 19, Remmers discloses the nares sealing portion is structured to extend or curve outwardly from a supporting wall (the opening in nasal mask 70 which receives fluid manifold 72 is a circular wall) defining an air path into the nares sealing portion. Relative to the front, central opening of nasal mask 70 which receives fluid manifold 72 the remainder of nasal mask 70 may be considered to extend outwardly therefrom.
Claim(s) 1, 3-11, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davidson et al. (U.S. Pub. 2006/0237017).
Regarding claim 1, Davidson discloses a mask system (e.g. Figs. 1a-3b; ¶¶0058-0069) for delivery of respiratory therapy to a patient (¶0002), comprising: a nares portion (Fig. 1a #12; ¶0059) adapted to form a seal with the patient's nares (e.g. ¶0093); a mouth portion (Fig. 1a #14; ¶0064) including a mouth chamber (Fig. 1c #40; ¶0064) and a mouth sealing portion (Fig. 1c #42; ¶0064) adapted to form a seal with the patient's mouth, the mouth chamber including an opening (either Fig. 1a connection point on #38 to #35, same as where #48 placed in Fig. 2a or Figs. 1e-1h & 2c communication hole between #12 and #14) adapted to selectively receive pressurized, breathable gas (¶¶0062, 0067); and an inlet conduit (Fig. 1a #22 and/or #35; ¶0060) connected to at least one of the nares portion and the mouth portion to deliver the pressurized, breathable gas, wherein the mask system is adapted to selectively utilize the nares portion and/or the mouth portion in a first mode utilizing both the nares portion and the mouth portion (shown in Fig. 1b – both chambers utilized to directly receive air from an inlet conduit), and in a second mode utilizing the nares portion and not utilizing the mouth portion (e.g. Fig. 2a – only upper chamber 12 directly receives air as lower chamber 14 has plug 48; ¶0068). The phrasing “not utilizing” is not defined in the claim in any particular context and thus various possible considerations of the mouth portion not being utilized may be readable on the claim.
Regarding claim 3, Davidson discloses the inlet conduit is connectable to the nares portion to deliver the pressurized, breathable gas to the nares of the patient (Fig. 1a).
Regarding claim 4, Davidson discloses when in use in the first mode, the opening in the mouth chamber is connectable to the inlet conduit to deliver the pressurized, breathable gas to the patient's mouth (Fig. 1b).
Regarding claim 5, Davidson discloses a connector (Figs. 1e-1h & 2c communication hole between #12 and #14; ¶¶0062, 0067) adapted to connect the nares portion to the chamber of the mouth portion, wherein the connector is adapted to communicate a portion of the pressurized, breathable gas between the mouth chamber and the nares portion.
Regarding claim 6, Davidson discloses a double elbow connector (Figs. 1a-1b #22, 22, 35 – both #22 use an elbow to connect to #12) adapted to connect the inlet conduit to both the nares portion and the mouth portion for use of the mask system in the first mode. The claim does not expressly require an elbow connection into the mouth portion itself.
Regarding claim 7, Davidson discloses a swivel ring 
Regarding claim 8, Davidson discloses the nares portion and the mouth chamber are formed separately from one another (e.g. Fig. 1a) and then connected to one another (e.g. Fig. 1b).
Regarding claim 9, Davidson discloses the nares portion and the mouth portion are selectively connectable and disconnectable from one another (Figs. 1a-1b & 2c).
Regarding claim 10, Davidson discloses the mouth sealing portion includes a silicone cushion (¶0064). 
Regarding claim 11, Davidson discloses at least one of the nares portion and the mouth portion includes headgear connectors adapted to connect to headgear (Fig. 1a).
Regarding claim 17, Davidson discloses the nares portion includes a nares sealing portion (Fig. 1a #16, 17; ¶¶0059, 0093) adapted to form the seal with the patient's nares in use.
Regarding claim 18, Davidson discloses the nares sealing portion comprises one of pillows or prongs (Figs. 1c #17)
Regarding claim 19, Davidson discloses the nares sealing portion is structured to extend or curve outwardly from a supporting wall (e.g. Fig. 5a each nozzle 17 is supported by a narrower stalk) defining an air path into the nares sealing portion. Relative to the stalk which supports each nozzle 17 at least a base of each nozzle 17 may be considered to extend radially outwardly therefrom.
Claim(s) 1-4, 11, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thornton (U.S. Pub. 2007/0006879).
Regarding claim 1, Thornton discloses a mask system (Figs. 1A-2B; ¶¶0013-0019) for delivery of respiratory therapy to a patient (¶0013), comprising: a nares portion (Fig. 2A bounding #108; ¶0018) adapted to form a seal with the patient's nares (¶0015); a mouth portion (Fig. 2A bounding #110; ¶0018) including a mouth chamber (Fig. 2A #110; ¶0018) and a mouth sealing portion (Fig. 2A #102 against face; ¶0015) adapted to form a seal with the patient's mouth, the mouth chamber including an opening (Fig. 2B #116; ¶0019) adapted to selectively receive pressurized, breathable gas (¶0019); and an inlet conduit (Fig. 1A #300; ¶0013) connected to at least one of the nares portion and the mouth portion to deliver the pressurized, breathable gas, wherein the mask system is adapted to selectively utilize the nares portion and/or the mouth portion in a first mode utilizing both the nares portion and the mouth portion (shown in Fig. 2B – both chambers utilized to directly receive air with structure 118 removed; ¶0019), and in a second mode utilizing the nares portion and not utilizing the mouth portion (Fig. 2B – only upper chamber 108 utilized to directly receive air with structure 118 blocking air flow to lower chamber 110; ¶0019). The phrasing “not utilizing” is not defined in the claim in any particular context and thus various possible considerations of the mouth portion not being utilized may be readable on the claim.
Regarding claim 2, Thornton discloses a plug (Fig. 2B #118; ¶0019) adapted to plug the opening in the mouth chamber in the first mode so that the mouth chamber is utilized as a mouth seal that does not deliver any of the pressurized, breathable gas to the patient's mouth. The mouth seal of the claim is specifically defined solely in the context of not delivering any of the pressurized, breathable gas to the patient's mouth.
Regarding claim 3, Thornton discloses the inlet conduit is connectable to the nares portion to deliver the pressurized, breathable gas to the nares of the patient (Fig. 2A).
Regarding claim 4, Thornton discloses when in use in the first mode, the opening in the mouth chamber is connectable to the inlet conduit to deliver the pressurized, breathable gas to the patient's mouth (Fig. 2B). The term “connectable” does not require a direct interface of the inlet conduit to the mouth chamber.
Regarding claim 11, Thornton discloses at least one of the nares portion and the mouth portion includes headgear connectors adapted to connect to headgear (¶0016).
Regarding claim 17, Thornton discloses the nares portion includes a nares sealing portion (Fig. 2A – nares region sealed; ¶0015) adapted to form the seal with the patient's nares in use.
Regarding claim 18, Thornton discloses the nares sealing portion comprises one of 
Regarding claim 19, Thornton discloses the nares sealing portion is structured to extend or curve outwardly from a supporting wall (Fig. 1A #200) defining an air path into the nares sealing portion. First layer 102 and second layer 104 both extend radially outward relative to fitting 200 (Fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers et al. (U.S. Pub. 2009/0133696) in view of Davidson et al. (U.S. Pub. 2006/0237017).
Regarding claim 7, Remmers fails to disclose a swivel ring in the nares portion or in the opening in the mouth chamber adapted to connect to the inlet conduit.
Davidson teaches a patient interface system (e.g. Fig. 1a) and teaches use of a swivel assembly to connect inlet conduit 35 to frame 38 of a mouth sealing portion (¶0065). One of ordinary skill in the art would recognize the common benefit of a swivel assembly as allowing rotational freedom of motion to assist in patient comfort.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Remmers a swivel ring in the opening in the mouth chamber adapted to connect to the inlet conduit as yielding the predictable benefit of allowing rotational freedom of motion to assist in patient comfort in view of Davidson.
Regarding claim 10, Remmers fails to disclose the mouth sealing portion includes a silicone cushion.
Davidson teaches a patient interface system (e.g. Fig. 1a) and teaches use of a silicone cushion for a mouth sealing portion (¶0064). Davidson teaches silicone as being a desirable material which is both compliant and resilient to ensure proper sealing with the patient’s face (¶0064).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Remmers the mouth sealing portion includes a silicone cushion in order to provide the benefit of selecting a material recognized in the art as both compliant and resilient to ensure proper sealing with the patient’s face in view of Davidson.
Claim(s) 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers et al. (U.S. Pub. 2009/0133696) in view of Formica et al. (WO Pub. 2010/066004 A1).
Regarding claim 13, Remmers fails to disclose the headgear includes lower side straps routed under the patient's ears (Fig. 8 #86).
Remmers fails to disclose the headgear includes upper side straps adapted to be routed between the patient's eyes and ears.
Formica discloses a mask system (Figs. 8-9; ¶00121) including headgear which includes upper side straps (Figs. 8-9 #620) adapted to be routed between the patient's eyes and ears. One of ordinary skill in the art would have considered it prima facie obvious for many differing types of headgear to be connectable and useable with a particular airway sealing interface. One of ordinary skill in the art would have considered it obvious that the use of differently angled headgear allows for adaptable use of a particular airway sealing interface to different anatomical head shapes and allows a particular headgear to be selected which suits an individual patient’s comfort. The headgear of Figs. 8-9 of Formica is one exemplary headgear which would have been obviously useable with the mask system of Remmers.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Remmers the headgear includes upper side straps adapted to be routed between the patient's eyes and ears as Formica teaches this configuration is known in the art and as one of ordinary skill in the art would have considered it obvious that the use of differently angled headgear allows for adaptable use of a particular airway sealing interface to different anatomical head shapes and allows a particular headgear to be selected which suits an individual patient’s comfort.
Regarding claim 14, Remmers teaches the invention as modified above and Formica as incorporated therein further teaches the headgear includes a crown strap portion (Figs. 8-9 over top middle of head) adapted to be positioned in use over the crown of the patient's head.
Regarding claim 15, Remmers teaches the invention as modified above and Formica as incorporated therein further teaches the headgear includes a rear strap portion (Fig. 9 where numeral 660 is identified) connected to the upper side straps above the patient's ears and adapted to angle downward along the sides of the patient's head in use to capture the occiput of the patient's head (Fig. 9). See also the various alternate headgear configurations in Formica, such as Fig. 39.
Regarding claim 16, Remmers teaches the invention as modified above and Formica as incorporated therein further teaches the rear strap portion is connected to the lower side strap below the occiput of the patient's head (Fig. 9).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is solely rejected based upon the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, none of Remmers, Davidson, or Thornton teach or suggest a plurality of rigid elements disposed on a lower side of the nares sealing portion, and a dial connected to the rigid elements, the dial when turned adapted to cause the rigid elements to move upwards or downwards to adjust a pinching force of the nares sealing portion. None of the above cited references have any consideration of using a dial or other type of rotatable structure to selectively adjust a pinching force of the nares sealing portion via rigid elements.
There is not found to be any other prior art which teaches a nares sealing portion suitably meeting the overall requirements of the claims upon which the instant claim depends which would otherwise have been readable toward the instant claim.
It is thus found that one having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references. Regarding the instant claims further attention is particularly drawn to GB 01085 (Figs. 1-3) and Berthon-Jones et al. (U.S. Patent 5560354 – Figs. 4a-4b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785